Citation Nr: 1123724	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to February 1970.  His decorations include the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 50 percent disability rating effective December 24, 2008.  This matter also arises from an August 2009 decision of the RO that denied a TDIU.  

The issues of an increased rating for residuals of shrapnel wounds of the right arm and shoulder (muscle group II) and injury to right radial nerve; and of service connection for a right and left hip disorder, a right leg disorder, and a right ankle disorder have been raised by the record (see February 2011 rating decision), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the Veteran's PTSD has been manifested primarily by chronic sleep impairment, intrusive thoughts, circumstantial speech, disturbances of motivation and mood, and social isolation; 
exhibiting some impairment in reality testing or communication or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a February 2009 letter, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the February 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial disability rating assigned following the grant of service connection.  Hence, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records; and has arranged for a VA examination in connection with the claim on appeal, a report of which is of record and is adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson, 12 Vet. App. at 119.  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Service connection has been established for PTSD, effective December 2008.  The RO assigned an initial 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD.   Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The report of a private psychological evaluation in December 2008 reveals that the Veteran described symptoms consistent with the presence of PTSD and depression, as well as a history of significant substance abuse.  The Veteran described marked difficulty with crowds, and that he had experienced marked difficulties with anger control.  Current PTSD symptoms include recurrent intrusive thoughts, flashbacks, nightmares, impaired sleep, irritability, and angry outbursts.  The Veteran tended to self-isolate in reaction to his symptoms.  He reported feelings of detachment or estrangement from others, and described a restricted range of affect.  The psychologist noted markedly apparent concentration problems during the interview.  The Veteran described hypervigilance, and exaggerated startle responses.  He described experiencing anxiety attacks once monthly.  The psychologist noted some inconsistent responses and the possibility of exaggeration of complaints.

Axis I diagnoses noted by the private psychologist in December 2008 include PTSD, panic disorder without agoraphobia, mood disorder not otherwise specified, alcohol dependence with physiological dependence, and cannabis abuse.  A GAF score of 37 was assigned, based on the Veteran's difficulties in multiple areas-including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.

VA progress notes, dated in February 2009 and March 2009, show no thoughts of suicidal ideation or homicidal ideation.
  
During a May 2009 VA examination, the examiner reviewed the Veteran's claims file and medical records, and received the December 2008 private psychologist's report.  The Veteran indicated that he was not undergoing current treatment.  On examination, the Veteran was restless, and his tone of voice was gruff.  He was irritable and guarded toward the examiner, and resisted eye contact.  His affect was appropriate, and his mood was anxious and dysphoric.  The Veteran was not able to do serial 7's or to spell a word forward and backward, stating that he did not want to concentrate.  He was oriented to person, time, and place; his thought process and thought content were unremarkable, and he described no delusions.  In terms of judgment and insight, the Veteran understood the outcome of behavior, and partially understood that he had a problem; his intelligence was below average.  

The examiner noted that the Veteran had sleep impairment-e.g., sleeping approximately four hours and drinking to "pass out."  The Veteran reported auditory hallucinations, though not persistent.  He did not have inappropriate behavior, and was able to interpret proverbs appropriately.  The Veteran reported having panic attacks once monthly.  He denied the presence of homicidal thoughts and suicidal thoughts.  His impulse control was good, and he reported no episodes of violence.  The Veteran had no problems with activities of daily living, and he was able to maintain minimum personal hygiene.  The examiner noted that the Veteran's recent memory was mildly impaired, and that two out of three items were recalled after several minutes.

Current PTSD symptoms include nightmares about two or three times weekly which, he reported, occurred when he did not fall asleep intoxicated or when he tried to consume less alcohol.  The Veteran avoided stimuli daily that would remind him of combat trauma, and reported daily detachment from others.  The Veteran reported difficulty falling or staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that test results on the Mississippi Scale for PTSD were elevated, and that this may represent an attempt to exaggerate symptoms.  The examiner concluded that the degree of severity of PTSD symptoms based on psychometric data was moderate.  

The Veteran also reported that he last worked for a company as a surveyor and field engineer in construction from 1999 to 2008, and that he was "let go" because there was not any available work.

Axis I diagnoses noted by the VA examiner were chronic PTSD, alcohol dependence with physiological dependence, cannabis abuse, and depressive disorder not otherwise specified.  A GAF score of 60 was assigned only for PTSD.  The examiner opined that the Veteran's social avoidance may be due to PTSD.  The examiner also commented that, without sobriety, the Veteran's PTSD symptoms could not be factored out from his other problems-e.g., his sleep difficulties and nightmares.  In terms of occupation functioning, the examiner indicated that the Veteran reported a history of conflicts in the workplace, yet he worked nine years at his last place of employment; his job ended because of the lack of available work, and not due to any mental health issues.   The examiner also noted that the Veteran's social skills and effectiveness were poor, and may be partially due to PTSD.  The examiner concluded that the Veteran's PTSD was only part of the clinical picture; and that the Veteran's alcohol and cannabis use, along with personality traits, were a large part of the Veteran's present symptomatology.        

The report of a private psychological evaluation in June 2009 reveals that the Veteran continued to describe symptoms consistent with the presence of PTSD and depression, as well as a history of significant substance abuse.  The Veteran demonstrated marked problems with insomnia, and denied difficulties with sleep onset as a result of his drinking.  He reported four hours of sleep per night, and severe troubles with irritability and angry outbursts.  The Veteran had a tendency to self-isolate in reaction to these symptoms.  Concentration problems were markedly apparent during the interview.  Hypervigilance and exaggerated startle responses were reported.

The psychologist noted that the Veteran reported recurrent thoughts of death, including suicidal ideation.  Means for the act were stated to be comprised of running his motorcycle into an oncoming vehicle.  Time frame and immediate intent were denied.  Current symptoms included anxiety attacks.  On examination, speech was quite normal in terms of manner and content; form of thought was remarkable for circumstantialities.  His auditory perceptual abnormalities were consistent with the presence of PTSD.  The Veteran's mood was calm, and his affect was labile and generally intense during the evaluation.  The Veteran was oriented to all three spheres; his attention capacities and concentration abilities appeared to fall below normal limits.  His memory, intelligence, and fund of information appeared to fall within normal limits.  Judgment and insight appeared to fall below normal limits.  The psychologist assigned a GAF score of 37.                                 
                                                                                 
Records received from the Social Security Administration reflect that the Veteran became disabled in September 2008.  Primary diagnoses included chronic back pain, right lower extremity weakness, and left knee pain; secondary diagnoses included affective/mood disorder and anxiety disorder.

During a private consultation and examination in March 2010, the Veteran reported flashbacks of burning human flesh, and anger issues.  He admitted to fear of the market place; and that he resided in the woods on secluded property, and lived a semi-hermit lifestyle.

VA progress notes, dated in April 2010, reflect that the Veteran denied suicidal ideation.  He reported that he isolated from others, avoided crowds, and occasionally experienced flashbacks of movement in trees around his property; he also often smelled burning and corroding flesh.  The Veteran reported sleeping from one to four hours nightly; and awakening from nightmares with sweats, hypervigilance, and anxiety.  The Veteran reported having possible liver damage from alcohol use and had reduced intake, but that he was not motivated to quit completely.  He reported some withdrawal symptoms in the past.  He last drank two beers four days ago, and reportedly used marijuana three or four times daily to reduce tension and anxiety.  The physician discussed the nature of treatment for PTSD with the Veteran, and addressed the Veteran's motivation for reduced substance abuse or abstinence.  The Veteran did not desire substance abuse or PTSD treatment at this time.  Axis I diagnoses included alcohol dependence; cannabis dependence; rule out PTSD; pending testing cocaine abuse, in remission.  A GAF score of 50 was assigned which is indicative of serious symptoms.

Additional VA progress notes, dated in April 2010, reflect that substance abuse had resulted in severe impairment in ability to maintain social role expectations.  The Veteran tended not to trust others that he did not know well, and he was vigilant and wary of interactions with others, and reluctant to let his guard down.  The Veteran expressed a loss of interest in normal activities, and a loss of a sense of pleasure in things that were previously enjoyed.  He experienced somatic expressions of anxiety; and also reported delusions and hallucinations, as well as bizarre thought content.  Poor judgment and a breakdown in reality testing were being reported.  The Veteran did not enjoy close relationships, and preferred social isolation and detachment.  He reported sudden and rapid mood swings.  The VA physician noted that the Veteran endorsed hyperarousal, re-experiencing, and avoidant components of PTSD from a moderate to severe level.  Testing also suggested that the Veteran experienced a moderate-to-severe amount of depressive symptoms.  The physician concluded that the Veteran's pattern of scores suggested an individual with a history of significantly acting out and risky behaviors, most notably related to drug and alcohol abuse.

Specifically, the Veteran had a history of significant interpersonal difficulty, marked with distrust and hostility toward others.  These problems appeared to be chronic and characterological.  Although the Veteran reported symptoms consistent with PTSD, the VA physician opined that the Veteran's personality profile and substance abuse made a definitive diagnosis difficult.  Axis I diagnoses were substance abuse and/or dependence; depression, not otherwise specified, and rule out PTSD.

The report of a private psychological evaluation in April 2011 reveals that the Veteran continued to describe symptoms consistent with the presence of PTSD and depression, as well as a history of significant substance abuse.  The Veteran perceived increased depression, and reported that he continued to self-isolate and was engaged in intensive social avoidance.  The Veteran reported that he was referred by VA into substance abuse treatment, but had declined to do so because of his enjoyment of drinking which, he claimed, calmed him and helped him to sleep.  He reportedly drank "maybe a six-pack of beer" two or three times weekly, and avoided liquor.  Following examination, the psychologist assigned a GAF score of 37 and concluded that the Veteran's symptoms were severe.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, there are discrepancies among assigned GAF scores.  The GAF score of 60 assigned by the May 2009 VA examiner was based solely on PTSD symptoms, although difficulty had been acknowledged in determining the Veteran's overall psychiatric impairment because of continued substance abuse.  This GAF score indicates moderate symptoms of PTSD.  The April 2010 VA examiner assigned the Veteran a GAF score of 50.  While the GAF score of 37 (indicative of some impairment in reality testing or communication) assigned on more than one occasion from December 2008 to April 2011 by the private psychologist did not reveal whether it was based solely on PTSD symptoms or whether all Axis I diagnoses were considered, the Board observes that where records have not specifically indicated which symptoms are attributable only to a non-service-connected disability and which to a service-connected disability, the Board will attribute the signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a non-service- connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability rating, and no more.

The Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, with respect to his psychiatric related symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran's PTSD has been manifested by chronic sleep impairment, intrusive thoughts, circumstantial speech, disturbances of motivation and mood, and social isolation.  He has exhibited depression and intensive social avoidance.  He experiences somatic expressions of anxiety, delusions, hallucinations, and bizarre thought content.  He exercises poor judgment and demonstrates a breakdown in reality testing.  These symptoms seem to occur frequently and have been described at times as severe.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's psychiatric disorder most closely approximates a 70 percent disability rating, and no more.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres, and does not support any conclusion that he has ever demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Moreover, although the evidence of record confirms that the Veteran has some occupational and social impairment, there is insufficient evidence to conclude that he has ever had total occupational and/or social impairment.  While examiners have noted irritability at times, the Veteran primarily denied thoughts of suicidal ideation, although one incident was reported.  Significantly, the Veteran has not been found to have such symptoms as obsessional rituals, illogical or obscure speech, spatial disorientation, neglect of personal appearance and hygiene, or other symptom combinations reflective of a higher disability rating.  In essence, the evidence of record confirms strained and impaired occupational and social functioning, but not totally impaired occupational and social functioning.  Social Security records reflect that the Veteran became disabled primarily due to chronic back pain, right lower extremity weakness, and left knee pain.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability rating.

In light of Fenderson, the Board has considered whether a staged rating is appropriate.  However, because the Veteran's PTSD symptoms have not warranted the assignment of a disability rating greater than 70 percent at any time throughout the course of the period on appeal, such staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's PTSD is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 
                    
ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran asserts that he is totally disabled and unable to retain or maintain any         gainful employment due to his service-connected disabilities.  Records reflect that the Veteran last worked as a surveyor in construction from 1999 to 2008.  In this case, the Veteran has completed three years of high school and reported no additional training.

Service connection is currently in effect for PTSD, rated as 70 percent disabling; for residuals of shrapnel wound of the right arm and shoulder, muscle group II, rated as 20 percent disabling; for residuals of shrapnel wound, injury to right radial nerve, rated as 20 percent disabling; for residuals of shrapnel wound of the chest wall, muscle group XI, rated as 0 percent (noncompensable) disabling; and for multiple scars of the left occipital and scapular area, scar to left of 12th dorsal spine, rated as 0 percent (noncompensable) disabling.  The combined disability rating as a result of this decision is 80 percent, and clearly meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Records received from the Social Security Administration reflect that the Veteran's disability began in September 2008.  His primary diagnosis were chronic back pain, right lower extremity weakness, and left knee pain; secondary diagnoses were affective/mood disorder and anxiety disorder.
 
In October 2010, VA examiners opined that the Veteran's bilateral carpal tunnel syndrome and ulnar neuropathies were not associated with service-connected disability.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims file, the RO/AMC shall afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) shall provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected PTSD; residuals of shrapnel wound of the right arm and shoulder, muscle group II; residuals of shrapnel wound, injury to right radial nerve; residuals of shrapnel wound of the chest wall, muscle group XI; and multiple scars of the left occipital and scapular area, scar to left of 12th dorsal spine, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


